Order, Supreme Court, New York County (Ruth Pickholz, J.), entered on or about May 17, 2005, which adjudicated defendant a level three sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The record supports the level three sex offender adjudication, which was based upon defendant’s prior felony sex crime conviction, a presumptive overriding factor under the applicable guidelines (see People v Judd, 29 AD3d 431 [2006]). The court properly concluded that defendant’s present circumstances did not warrant a downward departure from his presumptive risk level (see People v Guarnan, 8 AD3d 545 [2004]).
Defendant’s arguments concerning the choice of risk factors made by the Legislature and the Board of Examiners of Sex Offenders (see Correction Law § 168-Z [5]) are without merit (see People v Joe, 26 AD3d 300 [2006], lv denied 7 NY3d 703 [2006]; see also People v Bligen, 33 AD3d 489 [2006] [decided herewith]). Concur—Buckley, EJ, Mazzarelli, Marlow, Sullivan and Gonzalez, JJ.